It is ordered and adjudged by this court, that the orders of the said Public Utilities Commission be, and the same are hereby, affirmed on authority of Royal Green Coach Co. v.Public Utilities Commission, 110 Ohio St. 41, 143 N.E. 547;Sohngen, Recr., v. Public Utilities Commission, 115 Ohio St. 449,  154 N.E. 734; and Liberty Highway Co. v. Public UtilitiesCommission, 128 Ohio St. 586, 193 N.E. 407.
Orders affirmed.
WEYGANDT, C.J., STEPHENSON, WILLIAMS, JONES, MATTHIAS, DAY and ZIMMERMAN, JJ., concur.